Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 1 of 6 Page ID #173




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SAMUEL R. HOGSETT, JR.,                          )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   Case No. 3:20-cv-146-DWD
                                                  )
 ERIC WILLIAMS,                                   )
                                                  )
        Respondent.                               )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       Before the Court is Petitioner Samuel

pursuant to 28 U.S.C. § 2241. (Doc. 1) The petition has been fully briefed and is ripe for

decision. (Docs. 1, 24, 25, 29) For the following reasons, the petition is due to be denied.

       In March 2006, a superseding indictment charged Hogsett with three crimes,

including violation of 18 U.S.C. § 922(g)(1) by knowingly possessing a gun after having

been convicted of a felony. (Doc. 24-2 at 2) Respondent concedes that this indictment did

not specifically allege that Hogsett knew he was a felon at the time he possessed the gun.

(Doc. 24 at 3) In January 2007, a jury found Hogsett guilty of all the crimes charged in the

indictment. (Doc. 25-1 at 4) On appeal, the Seventh Circuit Court of Appeals rejected both



and affirmed the judgment. U.S. v. Taylor, 522 F.3d 731 (7th Cir. 2008). Subsequently, the

Supreme Court of the United St

Hogsett v. United States, 555 U.S. 1170 (2009).
Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 2 of 6 Page ID #174




       In March 2010, Hogsett filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. Hogsett v. United States, No. 3:10-cv-10 (Doc. 1). As grounds

for his petition, Hogsett asserted claims for ineffective assistance of counsel. Id. (Doc. 6 at

                                                  Id. (Doc. 29).

       In February 2020, Hogsett filed this petition seeking relief under § 2241. (Doc. 1)

                                                       Rehaif v. United States, 139 S. Ct. 2191,

2194 (2019), which held that 18 U.S.C. § 922(g) requires that the government prove a

defendant knew he was a felon at the time he possessed a gun. Hogsett argues that the

government never proved that he knew he was a felon at the time of his arrest for

possessing a gun. (Doc. 1 at 7)

       Generally, § 2241 petitions may not be used to raise claims of legal error in a

conviction or at sentencing and are limited to challenges regarding the execution of a

sentence. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). A prisoner who has been

convicted in federal court typically must bring challenges to his conviction and sentence

by bringing a motion pursuant to 28 U.S.C. § 2255 in the sentencing court. A prisoner is

limited to bringing only one motion under § 2255, however, unless a panel of the

appropriate court of appeals authorizes the filing of a second or successive motion after

certifying that the motion will involve either

establish by clear and convincing evidence that no reasonable factfinder would have



on collateral review by the Supreme Court, that was previo

§ 2255(h).

                                              2
Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 3 of 6 Page ID #175




       Under very limited circumstances, a prisoner may employ § 2241 to challenge his

federal conviction or sentence

a federal prisoner to file a § 2241 petition



                                                   fairly termed inadequate when it is so

configured as to deny a convicted defendant any opportunity for judicial rectification of

so fundamental a defect in his conviction as having been imprisoned for a nonexistent

          In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

       In the wake of Davenport, a petitioner must meet three conditions to trigger the

savings clause. First, he must show that he relies on a new statutory interpretation case

rather than on a constitutional case. Second, he must show that he relies on a decision

that he could not have invoked in his first § 2255 motion and that the decision applies

retroactively. Finally, he must demonstrate th

his conviction or sentence that is so grave that it is deemed a miscarriage of justice, such

                                                            Brown v. Rios, 696 F.3d 638, 640

(7th Cir. 2012); see also Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013).

       Respondent concedes that Hogsett has met the first two elements required to

trigger the savings clause under current Seventh Circuit precedent. (Doc. 24 at 34)

However, Respondent argues that Hogsett has not shown that he is actually innocent and

thus that his conviction was a miscarriage of justice. (Doc. 24 at 26) The actual-innocence



juror would have found him guil                                      Perrone v. United States,

                                               3
Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 4 of 6 Page ID #176




                                                  legal insufficiency. In other words, the

Government is not limited to the existing record to rebut any showing that petitioner

might make. Rather, on remand, the Government should be permitted to present any

                                                 Bousley v. United States

24 (1998).

       To support his claim of actual innocence, Hogsett makes one assertion: at trial, the

government did not prove his guilt because he was never asked if he knew that he was a

felon or if he knew that his status as a felon made it illegal to possess a firearm. (Docs. 1

at 7 & 29 at 5) This argument fails to satisfy

                               ely establish his innocence. Perrone, 889 F.3d at 906. Yet, he

makes no attempt to refute evidence presented at trial or point to any in support of his



his status as a felon.

       Respondent offers several pieces of evidence tending to show that Hogsett was

aware that he was a felon at the time of his arrest. First, Respondent points out that

Hogsett had been convicted of three felonies in state court, all punishable by more than

one year, and received two six-year sentences.

full sentences, Hogsett completed the Illin

Incarceration Program, for which he signed a consent form acknowledging his original

sentence of six years. (Doc. 24-6 at 5) During the course of his federal proceedings,

Hogsett also signed a stipul                              to July 16, 2005, Samuel Hogsett

                                             4
Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 5 of 6 Page ID #177




had been convicted of a crime punishable by a term of imprisonment of more than one

                                                   indicates that Hogsett exhibited evasive

behavior at the time of his arrest. When Hogsett was stopped by police, he asked his

passenger to put his gun in her purse. (Doc. 25-1 at 5) When she refused, he hid his gun

underneath the seat. (Doc. 25-1 at 5) A stipulation admitting a prior felony conviction

combined with evasive behavior is enough to permit an inference that Hogsett knew he

was a felon at the time of his arrest. See United States v. Maez, 960 F.3d 949, 967 (7th Cir.

2020).

         Hogsett has failed to meet his burden to show that no reasonable juror would find

beyond a reasonable doubt that he had knowledge of his status as a felon when he was

arrested. And Respondent has provided evidence that a reasonable juror could make

such a finding beyond a reasonable doubt. Therefore, Hogsett has not met the third prong

                                    se and is not entitled to relief under § 2241. For all these

reasons, the petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is DENIED.

This action is DISMISSED with prejudice. The Clerk of Court shall enter judgment

reflecting the dismissal and shall close this case.

         It is not necessary for Petitioner to obtain a certificate of appealability should he

choose to appeal this Order denying his § 2241 Petition. Walker v. OBrien, 216 F.3d 626,

638 (7th Cir. 2000). Petitioner may appeal by filing a notice of appeal, which typically

must be filed within 30 days of the entry of judgment. See Fed. R. App. P. 4.

SO ORDERED.



                                               5
Case 3:20-cv-00146-DWD Document 33 Filed 07/27/21 Page 6 of 6 Page ID #178




     Dated: July 27, 2021


                                             ______________________________
                                             DAVID W. DUGAN
                                             United States District Judge




                                    6
